DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendment filed 04 May 2021, with respect to the rejection(s) under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “determining whether bubbles have been generated…” is considered vague and indefinite because there appears to be no active step for performing this determination.  How are the bubbles being “determined”?  Are the bubbles determined by a sensor/detector?  Or are they calculated by a controller?  Or are they merely observed by a user during operation?  There appears to be requisite structure and/or structural configuration for such bubble determination missing from the claim in order to particularly point out and distinctly claim the invention.  Clarification and correction are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-212397 A to SHU (machine translation provided) in view of US 2012/0198633 to JANG et al. (“JANG”).
Regarding claims 1, 5, and 9, SHU discloses a method of controlling a washing machine (1), the method comprising:
starting driving of a motor (27) for rotating a drum (11) of the washing machine and increasing a rotation speed of the motor to a first rotation speed (see ¶ [0014] of translation); and
determining whether bubbles have been generated in the drum during [the rotation speed] (see ¶ [0012]-[0014] wherein current at a rotation speed is compared to a predetermined reference value to determining occurrence of bubbles), 
wherein, when the rotation speed of the motor increases to the first rotation speed, the motor is driven at the first rotation speed during a certain time (see ¶ [0013] and claim 2), 
comprising performing an algorithm for removing bubbles upon determining that bubbles have been generated in the drum, wherein the algorithm includes:
stopping the motor in order to remove bubbles;
rotating the motor after water is supplied to the drum; and
draining water in the drum after the motor rotates (see ¶ [0013], wherein when bubbles are detected, feedback to the rinsing step suspends the dehydration step, stops the motor, and performs a rinsing step, which inherently includes rotating and draining, in order to remove bubbles).	
SHU discloses a spin-drying rotation speed along with measuring motor current to determine occurrence of bubbles, but SHU does not expressly disclose increasing the rotation speed of the motor from the first rotation speed to a second rotation speed, after the rotation speed of the motor have increased to the first rotation speed; and at least the increasing of the rotation speed of the motor increases from the first rotation speed to the second rotation speed, wherein a difference between the second rotation speed and the first rotation speed is greater than the first rotation speed.  However, JANG teaches an art-related method to determine bubble generation in spin cycle by increasing motor speed from first to second rotation speeds and determining bubble generation during the increase based on the motor output (see JANG at Figs. 6-7, particularly ¶ [0114]-[0120] noting increasing RPM speed to plural speeds while determining bubble generation).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to determine bubble generation in the spin cycle of SHU using plural rotation speeds such as that taught in JANG to yield the same and predictable results of using a motor to determine bubble generation during a washing machine spin cycle.
Regarding claims 2-5, JANG discloses wherein the first rotation speed is 100 rpm or more and the second rotation speed is 400 rpm or more; wherein the second rotation speed is equal to or greater than three times the first rotation speed (note regarding Figs. 3 & 6, RPM 1 (S150) is described as 100-110 RPM in ¶ [0058], RPM 1-1 is described as 350-400 RPM in ¶ [0101] or 150-200 RPM in ¶ [0102]); wherein the rotation speed of the motor increases stepwise to the first rotation speed, the motor is driven at the first rotation speed during a certain time (note stepwise acceleration between RPMS in Figs. 3 and 6).
Regarding claims 10-11, JANG further discloses increasing the rotation speed of the motor from the second rotation speed to a third rotation speed upon determining that bubbles have not been generated in the drum until the rotation speed of the motor reaches the second rotation speed, the third rotation speed being greater than the second rotation speed (see above, note JANG discloses three successive increased speeds); wherein a difference between the first rotation speed and the second rotation speed is greater than a difference between the second rotation speed and the third rotation speed (note RPM 2, i.e. third rotation speed, may be 350-400 RPM in ¶ [0110], which reads on a difference between the first rotation speed (100-110 RPM) and second rotation speed (350-400 RPM) potentially being greater than the difference between the second and third rotation speeds (each being within the range disclosed as 350-400 RPM, thus the second could be 350 RPM and third could be 400 RPM).
Regarding claim 16, SHU further discloses a microcomputer determines whether bubbles have been generated in the drum while the rotation speed of the motor increases from the second rotation speed to the third rotation speed, which is greater than the first rotation speed (note control means 108, particularly in ¶ [0019], which determines bubble generation based on rotation speed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711